Exhibit 10.8

MINDSPEED TECHNOLOGIES, INC.

INDUCEMENT INCENTIVE PLAN

RESTRICTED STOCK TERMS AND CONDITIONS

FOR INTERNATIONAL EMPLOYEES

In accordance with a determination of the Board of Directors of Mindspeed
Technologies, Inc., you have been awarded Restricted Stock subject to the terms
and conditions of the Company’s Inducement Incentive Plan (the “Plan”), these
Restricted Stock Terms and Conditions and any appendix to these Restricted Stock
Terms and Conditions for your country of residence (together, the “Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Plan.

The Restricted Stock has been granted to you upon the following terms and
conditions:

 

1. Earning of Restricted Stock

You shall be deemed to have earned the Restricted Stock subject to this
Agreement on the earlier of:

(a) the vesting provisions as established in your Grant Letter; or

(b) your death or Disability.

 

2. Retention of Certificates for Restricted Stock and Dividends

To facilitate implementation of the provisions of this Agreement, certificates
for the Restricted Stock and any dividends or distributions thereon or in
respect thereof (“Dividends”), whether in cash or otherwise (including but not
limited to additional shares of Stock, other securities of the Company or
securities of another entity, any such shares or other securities being
collectively referred to herein as “Stock Dividends”) shall be delivered to and
held by the Company, or shall be held in book-entry form subject to the
Company’s instructions, until you shall have earned the Restricted Stock in
accordance with the provisions of Section 1, provided that unless you shall have
earlier earned the Restricted Stock, the Restricted Stock will not be issued,
and no Dividends will be paid or distributions made thereon prior to thirty days
after your hire date. Additionally, you agree to provide such other documents
appropriate to effectuate the purpose and intent of this Agreement as the
Company may reasonably request from time to time.



--------------------------------------------------------------------------------

3. Voting Rights

Notwithstanding the retention by the Company of certificates (or the right to
give instructions with respect to shares of Stock held in book-entry form) for
the Restricted Stock and any Stock Dividends, you shall be entitled to vote the
Restricted Stock and any Stock Dividends held by the Company in accordance with
Section 2, unless and until such shares have been forfeited in accordance with
Section 5.

 

4. Delivery of Earned Restricted Stock

As promptly as practicable after you shall have been deemed to have earned the
Restricted Stock in accordance with Section 1, the Company shall deliver to you
(or in the event of your death, to your estate or any person who acquires your
interest in the Restricted Stock by bequest or inheritance) the Restricted
Stock, together with any Dividends then held by the Company (or subject to its
instructions).

 

5. Forfeiture of Unearned Restricted Stock and Dividends

Notwithstanding any other provision of this Agreement, (a) if at any time it
shall become impossible for you to earn any of the Restricted Stock in
accordance with this Agreement, or (b) unless determined otherwise by the
Committee, in the event of a Termination of Employment (as defined below), all
unearned Restricted Stock, together with any Dividends thereon, shall be
forfeited, and you shall have no further rights of any kind or nature with
respect thereto. Upon any such forfeiture, the unearned Restricted Stock
theretofore issued, together with any Dividends thereon, shall be transferred to
the Company. For purposes of this Section, “Termination of Employment” shall
mean your termination of your employment as an employee of the Company or any of
its Subsidiaries for any reason, or your employer (your “Employer”) terminating
your employment for Cause (as defined in Section 15), provided that (i) death,
(ii) Disability, (iii) a transfer from the Company to a Subsidiary of the
Company, whether or not incorporated, or vice versa, or from one Subsidiary of
the Company to another and (iv) a leave of absence, duly authorized in writing
by the Company, shall not be deemed a Termination of Employment.

 

6. Transferability

The Restricted Stock award is not transferable by you otherwise than (i) by will
or by laws of descent and distribution, (ii) by gift to members of your
immediate family, (iii) to a trust established for the benefit of your immediate
family members only, (iv) to a partnership in which your immediate family
members are the only partners or (v) as otherwise determined by the Committee.
For purposes of this plan, “immediate family” shall mean your spouse and
natural,



--------------------------------------------------------------------------------

adopted or step-children and grandchildren. Notwithstanding any transfer of the
Restricted Stock award or portion thereof, the transferred Restricted Stock
award shall continue to be subject to the Plan and this Agreement’s terms and
conditions as were applicable to you immediately prior to the transfer, as if
the Restricted Stock award had not been transferred.

 

7. Withholding

Regardless of any action the Company or your Employer takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock, including, but not
limited to, the grant or vesting of the Restricted Stock, the subsequent sale of
shares of Stock acquired under the Plan and the receipt of any Dividends; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Restricted Stock to reduce or eliminate my liability for Tax-Related Items.

Prior to the relevant taxable event, you or such other person receiving the
Restricted Stock and any Dividends shall pay all Tax-Related Items if required
to do so by the Company or shall make adequate arrangements satisfactory to the
Company and/or your Employer to satisfy all Tax-Related Items. In this regard,
you authorize the Company and/or your Employer, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items legally payable by you and
required to be withheld by the Company and/or your Employer by one or a
combination of the following: (i) deducting from any payment otherwise due by
the Company or your Employer to you or any other person receiving delivery of
the Restricted Stock and any Dividends; or (ii) withholding from proceeds of the
sale of shares of Stock received under the Plan; or (iii) arranging for the sale
of shares of Stock received under the Plan and any Stock Dividends (on your
behalf and at your direction pursuant to this authorization).

Finally, you shall pay to the Company or your Employer any amount of Tax-Related
Items that the Company or your Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to deliver the shares of
Stock if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section.

 

8. Nature of Grant

In accepting the grant, you acknowledge that:



--------------------------------------------------------------------------------

(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(ii) the grant of the Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock, or benefits in lieu of Restricted Stock, even if Restricted Stock has
been granted repeatedly in the past;

(iii) all decisions with respect to future Restricted Stock grants, if any, will
be at the sole discretion of the Company;

(iv) your participation in the Plan shall not create a right to further
employment with your Employer and shall not interfere with the ability of your
Employer to terminate your employment relationship at any time;

(v) you are voluntarily participating in the Plan;

(vi) the Restricted Stock is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or
your Employer, and which is outside the scope of your employment contract, if
any;

(vii) the Restricted Stock is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or your Employer;

(viii) in the event that you are not an employee of the Company, the Restricted
Stock grant and your participation in the Plan will not be interpreted to form
an employment contract or relationship with the Company; and furthermore, the
Restricted Stock award will not be interpreted to form an employment contract
with any Subsidiary of the Company;

(ix) the future value of the Restricted Stock is unknown and cannot be predicted
with certainty;

(x) the value of the shares of Stock acquired upon vesting of the Restricted
Stock may increase or decrease in value;

(xi) in consideration of the grant of the Restricted Stock, no claim or
entitlement to compensation or damages shall arise from termination of the



--------------------------------------------------------------------------------

Restricted Stock or diminution in value of the Restricted Stock resulting from
Termination of Employment by the Company or your Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and your Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the grant of Restricted Stock,
you shall be deemed irrevocably to have waived your entitlement to pursue such
claim;

(xii) in the event of your Termination of Employment (whether or not in breach
of local labor laws), your right to vest in the Restricted Stock under the Plan,
if any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Board of Directors or Committee shall have
the exclusive discretion to determine when you are no longer actively employed
for purposes of your Restricted Stock grant;

(xiii) the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the shares of Stock; and

(xiv) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

9. Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, your Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company, its Subsidiaries and your Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Stock or directorships held in the Company or its Subsidiaries, details of all
Restricted Stock awards or any other entitlement to shares of Stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data will be transferred to Fidelity, or such other stock plan
service provider as may be selected by the Company in the future, or to any
other third parties assisting in the implementation, administration and
management of the Plan, that



--------------------------------------------------------------------------------

these recipients may be located in your country, or elsewhere (e.g., the United
States), and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
Fidelity and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing your
participation in the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. You understand
that refusing to consent or withdrawing your consent may affect your
participation in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you may contact the local human
resources representative.

 

10. Appendix

Notwithstanding any provision in these Restricted Stock Terms and Conditions or
the Plan, this Restricted Stock award shall be subject to any special terms and
conditions as set forth in the appendix to these Restricted Stock Terms and
Conditions for your country of residence, if any. The appendix, if any,
constitutes part of these Restricted Stock Terms and Conditions.

 

11. Applicable Law

This Restricted Stock grant and the provisions of the Agreement shall be
governed by, and subject to, the laws of the State of Delaware, without regard
to its conflicts of laws principles, as provided in the Plan. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Orange
County, California, or the federal courts for the United States for the Central
District of California, and no other courts.

 

12. Language

If you received the Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.



--------------------------------------------------------------------------------

13. Severability

The provisions of the Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 

14. Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Restricted Stock granted under and participation in the Plan or future
Restricted Stock that may be granted under the Plan by electronic means, and/or
to request your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

15. Definitions

 

  (a) Agreement: Has the meaning given to it in the introductory paragraph.

 

  (b) Cause: (i) A felony conviction of a Participant; (ii) the commission by a
Participant of an act of fraud or embezzlement against the Company and/or a
Subsidiary; (iii) willful misconduct or gross negligence materially detrimental
to the Company and/or a Subsidiary; (iv) the Participant’s continued failure to
implement reasonable requests or directions received in the course of his or her
employment; (v) the Participant’s wrongful dissemination or use of confidential
or proprietary information; or (vi) the intentional and habitual neglect by the
Participant of his or her duties to the Company and/or a Subsidiary.

 

  (c) Data: Has the meaning given to it in Section 9.

 

  (d) Disability: Permanent and total disability within the meaning of the
Company’s long-term disability plan, as it may be amended from time to time, or,
if there is no such plan or if the definition in such plan is not in compliance
with local law, as determined by the Committee.

 

  (e) Dividends: Has the meaning given to it in Section 2.

 

  (f) Employer: Has the meaning given to it in Section 5.

 

  (g) Grant Letter: The letter from the Company granting the Restricted Stock to
the Employee.

 

  (h) Stock Dividends: Has the meaning given to it in Section 2.



--------------------------------------------------------------------------------

  (i) Tax-Related Items: Has the meaning given to it in Section 7.

 

  (j) Termination of Employment: has the meaning given to it in Section 5.



--------------------------------------------------------------------------------

APPENDIX

UNITED KINGDOM

MINDSPEED TECHNOLOGIES, INC.

INDUCEMENT INCENTIVE PLAN

RESTRICTED STOCK TERMS AND CONDITIONS

FOR INTERNATIONAL EMPLOYEES

This Appendix includes additional terms and conditions that govern the
Restricted Stock granted to you if you reside in the United Kingdom. Where there
is any conflict between the terms and conditions set out in this Appendix and
the general terms and conditions governing Restricted Stock awards made under
the Mindspeed Technologies, Inc. Inducement Incentive Plan (the “Plan”), the
terms and conditions of this Appendix shall prevail. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Grant Letter,
the Agreement or the Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the United Kingdom as of May 2008. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that you not
rely on the information noted herein as the only source of information relating
to the consequences of your participation in the Plan because the information
may be out of date at the time you are granted or vest in your Restricted Stock
or sell shares of Stock acquired under the Plan.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.

Finally, if you are a citizen or resident of a country, or are considered
resident of a country, other than the one in which you are currently working,
the information contained herein may not be applicable to you.

Transferability. Section 6 (transferability) of the Agreement shall be amended
to state that: “The Restricted Stock award is not transferable by you otherwise
than on death to your personal representative (who shall be either the executors
of your will or if you die intestate the duly appointed administrator(s) of your
estate, who have provided to the Company evidence of their appointment as such)
or as otherwise determined by the Committee. Notwithstanding any transfer of the
Restricted Stock award or portion thereof, the transferred Restricted Stock
award shall continue to be subject to the Plan and this Agreement’s terms and
conditions as were applicable to you immediately prior to the transfer, as if
the Restricted Stock award had not been transferred.”



--------------------------------------------------------------------------------

Withholding of Taxes. This provision supplements the Withholding section of the
Agreement.

If payment or withholding of the Tax-Related Items is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items will
constitute a loan owed by you to your Employer, effective on the Due Date. You
agree that the loan will bear interest at the HM Revenue and Customs (“HMRC”)
official rate of interest and will be immediately due and repayable, and that
the Company or your Employer may recover it at any time thereafter by any of the
means specified in the Withholding section of the Agreement.

Notwithstanding the foregoing, if you are an officer or executive director
(within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), you shall not be eligible for a loan from the Company to
cover the Tax-Related Items. In the event that you are an officer or executive
director and Tax-Related Items are not collected from or paid by you by the Due
Date, the amount of any uncollected Tax-Related Items will constitute a benefit
to you on which additional income tax and National Insurance Contributions may
be payable; in this case, you agree that, to the extent required under U.K. law,
the Company and/or your Employer may collect any income tax and National
Insurance Contributions due on this additional benefit from you by any of the
means specified in the Withholding section of the Agreement.